Citation Nr: 9907799
Decision Date: 03/23/99	Archive Date: 06/24/99

DOCKET NO. 91-16 602               DATE MAR 23, 1999

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in Hartford, Connecticut

THE ISSUES

1. Entitlement to service connection for post-traumatic stress
disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder
other than PTSD.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1968 to June
1969. This matter comes before the Board of Veterans' Appeals
(Board) on appeal from an April 1989 rating decision by the RO
which denied service connection for a psychiatric disorder, to
include PTSD.

In January 1995, the Board denied the claim at issue, as well as
denied an application to reopen a claim of service connection for
a back disorder. A motion for reconsideration of the Board's
January 1995 decision was filed in April 1995. The motion was
granted in an October 1996 order. The October 1996 order was
amended by a January 1997 order to include only reconsideration of
the denial of service connection for a psychiatric disorder, to
include PTSD. This decision, rendered by a panel of Board Members,
will replace the Board's January 1995 decision with respect to
those issues.

In January 1997, the Board remanded the claim to the RO for
additional development. The Board notes that in September 1997, the
RO denied the veteran's claim for nonservice-connected pension.
However, a timely appeal of that issue has not been entered. The
service representative has directed attention to a February 1998,
psychiatric examination report, which reveals that the veteran has
a global assessment of function (GAF) score of 25. The claim for
nonservice-connected pension is hereby referred to the RO for
appropriate action.

FINDINGS OF FACT

1. The veteran does not have PTSD. -2 -

2. The veteran has not submitted any competent medical evidence
showing that he currently has a psychiatric disorder, other than
PTSD, which is related to service.

CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by active military
service. 38 U.S.C.A. 1110, 1154 (b), 5107 (West 1991); 38 C.F.R.
3.303, 3.304 (1998).

2. The claim of service connection for a psychiatric disorder other
than PTSD is not well grounded. 38 U.S.C.A. 5108 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran had active military service from January 1968 to June
1969. He served in Vietnam from July 1968 to March 1969. His
service personnel records show that he was awarded the Combat
Action Ribbon. The veteran's service medical records show that in
June 1968, before going to Vietnam, he was hospitalized for a
suicide gesture. The day of the suicide gesture he was found with
two 6 packs of beer which he claimed had been "planted" on him. He
spent several hours in the brig. While in the brig, he decided that
he was tired of people and the requirements of the Marine Corp and
that he would kill himself. After he was released from the brig, he
took 36 aspirins and stated that he wanted to die. During the June
1968 hospitalization, the veteran reported a history of being
expelled from school for sticking a teacher's head down the toilet.
He stated that he had had minor difficulties with the law and that
he was in numerous fights as a juvenile. He reported being involved
in joy riding and an alleged automobile theft. The diagnostic
impression was emotionally unstable personality, moderate,
manifested by history of aggressive behavior, inability to
cooperate with rules and regulations

- 3 -

in an easy manner, tendency to have difficulty with authority
figures, and extreme use of denial as a defense mechanism.

When treated at the psychiatric clinic in March 1969, the veteran
complained of having nightmares since coming back from Vietnam a
few weeks prior. The veteran described being in the combat zone for
approximately 11 months. He talked about never having shared the
feelings of the tension he went through due to losing buddies and
seeing tragedy. He reported having had two previous psychiatric
consultations. The first consultation was when he was an adolescent
and involved a fear that he would die. The second consultation
involved him taking 34 pills while in the service. He described
taking the pills as a response to anger for having been "chewed
out", but not as a suicide gesture. He stated that he was basically
happy and pleased with the prospect of leaving the Marines and
possibly returning to Vietnam as a construction worker.

The veteran's past history included repeated trouble fighting as an
adolescent, many arrests and several incidents of being jailed. He
had several neuropathic traits of childhood, including fits of
temper, nightmares, dislike of authority, shyness, tendency to
tension headaches and trouble sleeping. Mental status examination
was unremarkable. The examiner stated that the veteran showed some
very mild symptoms of having been in a combat zone which in no way
was incapacitating. The examiner also stated that there was no
psychiatric contraindication of the veteran completing his tour of
duty. The impression was inadequate personality. When seen in the
psychiatric clinic in April 1969, the veteran stated that his only
complaint at that time was back problems. The examiner stated that
there was no psychiatric contraindication to return to full duty.
A June 1969 discharge summary reveals that the veteran had a normal
psychiatric examination. The report was negative for any
psychiatric complaints.

The veteran's February 1970 original claim for VA compensation
benefits made no mention of a psychiatric disorder. Both the May
1970 VA examination and summary of VA hospitalization in May 1970
likewise revealed no complaints of

- 4 -

having a psychiatric disorder or psychiatric symptoms and the
reports were negative for such findings.

An October 1984 diagnostic note/initial treatment plan and
psychiatric assessment report shows that the veteran was sent to
the private hospital from the New Britain Supreme Court for
evaluation of his competency to stand trial. He was incarcerated
due to a charge of driving a motor vehicle without the owner's
permission. During hospitalization, he complained of experiencing
auditory and visual hallucinations. The examiner noted that the
veteran spent one year in combat while stationed in Vietnam. The
veteran related that while in the service he used large quantities
of various drugs. The final psychiatric diagnosis by the senior
psychiatrist was atypical or mixed organic mental disorder with
features of organic hallucinosis and dementia, secondary to alcohol
and substance abuse, unspecified alcohol abuse, other mixed or
unspecified substance abuse, and antisocial personality disorder.

A couple of weeks following the October 1984 admission,- the
veteran underwent a psychological evaluation by a psychology intern
at Connecticut Valley Hospital (CVH) . It was noted that the
veteran served one year in combat in Vietnam and, following this,
he had experienced recurrent combat dreams, intrusive
recollections, numbed responsiveness, reduced involvement with his
environment, constricted affect, isolation, depression,
hyperalertness, and recollection of combat situation. The diagnoses
were: chronic PTSD, mixed substance abuse in remission due to
incarceration and antisocial personality disorder.

The veteran was hospitalized at CVH from January 1985 to May 1985
due to a court commitment. In the initial treatment planning note,
he was described as being "unreliable" (as a source of information)
or "unwilling to discuss his problems." During this
hospitalization, he related that he began abusing alcohol at the
age of 15 and that the abuse became quite heavy after his tour of
duty in Vietnam. He claimed that he used illegal drugs extensively
while overseas and that prior to his admission he had used cocaine
and alcohol. The examiner noted that the veteran had a history of
arrests and incarcerations, and that he continued his substance
abuse while in prison. The veteran was admitted to the drug
rehabilitation program.

- 5 -

The physician diagnosed cocaine abuse, episodic alcohol abuse, and
chronic PTSD. A history of treatment in service for depression was
noted.

A March 1985 neuropsychological evaluation performed during the
January 1985 to May 1985 hospitalization found that the veteran met
the criteria for brain damage according to Luria-Nebraska
neuropsychological battery.

In June 1986, the veteran reported for VA treatment indicating that
he had PTSD. The examiner stated that the veteran served in Vietnam
and had symptoms of PTSD with depression, adjustment problems,
inability to relate to others, work problems, insomnia, flashbacks,
and alcohol dependence. Upon admission, the veteran had a
breathalyzer of "1.29". He was referred to the detoxification and
alcohol treatment program. The diagnoses were PTSD, alcohol
dependence, and history of polysubstance abuse.

An August 1986 VA hospitalization report notes many physical
examination findings and reports a diagnosis of antisocial
personality disorder and PTSD.

In March 1988, the veteran entered a VA drug and alcohol dependence
treatment program.

In April 1989, the RO denied service connection for a psychiatric
disorder to include PTSD and a personality disorder.

During a May 1990 RO hearing, the veteran testified, in essence,
that he had a psychiatric disorder, to include PTSD which was due
to service in Vietnam. He testified that he had had no problems
while in school.

In November 1990, the veteran reported for a VA psychiatric
examination in an intoxicated state and as a result, the physician
could not properly evaluate him. The diagnosis was acute alcohol
intoxication, rule out polysubstance abuse and rule out organic
mental disorder.

6 -

In January 1992, the RO requested that the veteran submit a
statement outlining his alleged stressful experiences encountered
in Vietnam. In a February 1992 statement, the veteran reported that
since Vietnam, he had nightmares of being in a foxhole and
receiving incoming, he also reported having problems sleeping, and
problems getting along with others.

In February 1992, the veteran submitted a list of stressful events
he claimed he encountered in Vietnam. He claimed that he was under
rocket and sniper fire. He also claimed that his stressors included
seeing dead bodies and being required to pick them up. He stated
that he killed his own men when he was a gunner. He stated that he
was almost hit by rounds due to the mistake of a fellow soldier.
The veteran did not give any dates or times with respect to any
specific incident.

The veteran presented to an April 1992 VA psychiatric examination
in an intoxicated state. The psychiatrist stated that he was unable
to make a diagnosis other than acute alcoholic intoxication because
of lack of information. The psychiatrist also stated that the
inability to establish signs and symptoms of PTSD did not imply
that the syndrome did not exist in the veteran.

A June 1992 letter from the Department of the Navy indicated that
the veteran's list of stressors were insufficient for the purpose
of conducting a search. It was requested that the stress incident
be describe in detail and that the date span be less than 7 days.

A July 1992 Department of Social Services report notes that the
veteran had a primary diagnosis of impulse disorder and alcohol
dependence.

The claims file contains medical records from state correctional
facilities covering the period of 1978 to 1994. During this period
of time, the veteran had several noncontinuous periods of
incarceration due to committing various crimes (i.e., larceny, DWI,
assault, weapon charges). Reports from 1978 to 1985 are negative
for any psychiatric complaints or diagnosis. A February 1986
community release evaluation report reveals an impression by the
psychiatric counselor that the veteran

- 7 -

appeared to suffer from a myriad of difficulties. He stated that
the veteran's record certainly supported a diagnosis, independent
of any other dysfunction, of an antisocial personality. He related
that his history included the presence of psychotic like episodes
which may or may not have been induced by intoxicating substances.
He reported that the veteran may also suffer from some level of
Post Vietnam Stress Disorder and that he most certainly suffered
from the effects of a major history of substance abuse. An October
1986 psychiatric consultation report reveals a diagnosis of
antisocial personality disorder and alcohol abuse. Reports from
1987 to 1994 reveal that the veteran reported that he was a Vietnam
veteran and that he had a history of PTSD. He complained of
depression, increased anxiety, hallucinations, insomnia, and
flashbacks. He was noted to be a poor historian. The diagnoses
during this time were anxiety, fictitious disorder, history of
substance abuse, history of alcohol abuse and history of PTSD. None
of the reports show a diagnosis of PTSD which was based on a
stressor during military service.

In a May 1995 letter, the Department of the Navy determined that
the veteran was entitled to the Combat Action Ribbon for his
service in Vietnam.

The veteran underwent a VA psychiatric examination in February
1998. The examiner reviewed the veteran's record and outlined his
military history, psychiatric history, substance abuse history,
family-history, and social history, including his periods of
incarceration. Based on a review of the record and examination
findings, the examiner stated that the veteran did not fully meet
the criteria for PTSD, although he had some re-experiencing and
many hyperarousal symptoms. The examiner stated that the veteran
did not present significant avoidance symptoms and was indeed eager
to return to killing in Vietnam if he had the chance, and was ready
to engage in a fight and use his gun. The examiner also stated that
the veteran was provocative as a baseline, not as a flare of
irritability as seen in PTSD. The examiner noted that the veteran's
records report exposure to combat but indicated that he was unable
to give any credible reports of his experiences. He presented with
significant cognitive deficits which appeared long- standing, with
impairments in memory, language, abstraction, and sequencing
consistent with dementia, likely due to chronic polysubstance
dependence (largely

- 8 - 

ETOH), in the context of a history of head injury. Psychosis could
be accounted for by dementia; however, the record indicated a prior
history of atypical psychosis, such that current presentation may,
in part, represent a continuation of psychosis, not otherwise
specified. The veteran also presented with a long-standing history
of disregard for the rights of others, lack of remorse, consistent
irresponsibility, irritability and aggressiveness, and
deceitfulness all consistent with previously established diagnosis
of antisocial personality disorder, in full flower in today's
examination.

Axis I revealed a diagnosis of dementia, due to multiple etiologies
(Substance- Induced Persisting Dementia and Dementia due to Head
Trauma); ETOH dependence, rule out polysubstance dependence; and
rule out psychosis. Axis II revealed a diagnosis of antisocial
personality disorder. Axis IV revealed a diagnosis of severe
occupational social and environmental problems and Axis V revealed
a GAF score of 25.

II. Analysis

A. PTSD

Service connection may be granted for disability resulting from
disease or injury that was incurred in or aggravated by active
service. 38 U.S.C.A. 1110; 3 8 C.F.R. 3.303.

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressor actually occurred, and a link,
established by medical evidence between current symptomatology and
the claimed in-service stressor. If the claimed stressor is related
to combat, service department evidence that the veteran engaged in
combat or that the veteran was awarded the Purple Heart, Combat
Infantryman Badge, or similar combat citation will be accepted, in
the absence of evidence to the contrary, as conclusive evidence of
the claimed in-service stressor. 38 C.F.R. 3.304(f).

9 -

The claim of service connection for PTSD is well grounded. The
veteran has a diagnosis of PTSD. In addition, the record shows that
he was awarded the Combat Action Ribbon for his service in Vietnam.
Thus, his alleged combat stressors of being under rocket and sniper
fire, etc., must be accepted since there is no evidence showing
that such incidents did not occur.

Although the Board finds that the claim is well grounded, a
determination must be made as to whether the evidence supports the
claim. In this regard, a determination must be made as to whether
the veteran has PTSD and if so, whether it is related to his
alleged combat stressors in Vietnam.

The record shows that while hospitalized in October 1984,, a
psychology intern at CVH diagnosed the veteran as having chronic
PTSD following a report by the veteran that he served one year in
combat in Vietnam. However, a senior psychiatrist who evaluated the
veteran during such hospitalization noted the veteran's report of
spending one year in combat while in Vietnam, but did not find that
he had a diagnosis of PTSD. When hospitalized at the CVH from
January 1985 to May 1985, the veteran was described as being
unreliable as a source of information. The examiner noted the
veteran's past history of cocaine and alcohol abuse, as well as his
history of arrests and incarcerations. During the hospitalization,
the veteran reported that his abuse of alcohol became heavy after
his tour of duty in Vietnam. The physician diagnosed PTSD. In June
1986, the veteran reported for VA treatment indicating that he had
PTSD. The examiner reported that the veteran served in Vietnam and
that he had symptoms of PTSD with depression, adjustment problems,
inability to relate to others, work problems, insomnia, flashbacks
and alcohol dependence. The physician diagnosed the veteran as
having PTSD. An August 1986 VA hospitalization report reveals many
physical findings. Although no psychiatric findings were noted on
the report, a diagnosis of PTSD was reported. Reports from the
state correctional facilities from 1987 to 1994 reveal a diagnosis
of history of PTSD.

- 10 -

In February 1998, the veteran underwent a comprehensive VA
psychiatric examination. The examiner reviewed the veteran's
complete claims file and summarized in detail the veteran's
military history, psychiatric history, substance abuse history,
family history, and social history (including his periods of
incarceration). Based on a review of the record and examination
findings, the examiner concluded that the veteran did not fully
meet the criteria for PTSD. The examiner's rationale was that
although the veteran had some re-experiencing and many hyperarousal
symptoms, he did not present significant avoidance symptoms and was
in fact eager to return to killing in Vietnam if he had the chance.
The examiner further related that the veteran was provocative as a
baseline, not as a flare of irritability as seen in PTSD.

The reports that show the diagnoses of PTSD are based primarily on
history related by the veteran. Given the fact that several
psychiatric reports relate that the veteran is unreliable as a
source of information, that he is a poor historian and that he has
a fictitious disorder, a diagnosis of PTSD under such circumstances
is of limited probative value. Moreover, the Board notes that none
of the examiners who diagnosed the veteran as having PTSD based
their diagnosis on a review of the veteran's medical history, as
found in his claims file. The Board finds that the February 1998 VA
examination report which concludes that the veteran did not fully
meet the criteria for a diagnosis of PTSD is more probative than
the reports which show a diagnosis of PTSD. In this regard, the VA
examiner had an opportunity to review the veteran's complete claims
file, including the reports of record which show a diagnosis of
PTSD. In addition, he conducted a thorough psychiatric examination
of the veteran and elicited from the veteran and the claims file,
the veteran's complete military, social and past psychiatric
history. Furthermore, the VA examiner gave a complete rationale for
his finding that the veteran did not have PTSD. His rationale was
based on examination findings and a complete review of the claims
file.

The Board finds it noteworthy to mention that psychiatric reports
from the 1990's fail to reveal a diagnosis of PTSD. VA examinations
in 1990 and 1992 could not

confirm a diagnosis of PTSD. Records which show a diagnosis of
history of PTSD is not probative in showing that the veteran
currently has PTSD.

Given the facts in the instant case, the Board finds that the
preponderance of the evidence is against a finding that the veteran
has PTSD as a result of his military service, including his period
of service in Vietnam. Since the preponderance of the evidence is
against the claim, the benefit of the doubt doctrine is
inapplicable and the claim must be denied. 3 8 U. S.C.A. 5107(b);
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Service Connection for a Psychiatric Disorder Other than PTSD

The preliminary requirement for a claim of service connection is
that the applicant submit evidence which is sufficient to justify
a belief by a fair and impartial individual that he has presented
a well-grounded claim. 38 U.S.C.A. 5107(a). The United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court")
has defined a well-grounded claim as "a plausible claim, one which
is meritorious on its own or capable of substantiation." 38
U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 (1990). If a
claim is not well grounded, the VA has no duty to assist the
veteran in developing pertinent facts, and the claim must be
denied. Id.

In order for a claim for service connection to be well grounded,
there must be competent evidence of a current disability (a medical
diagnosis), of incurrence or aggravation of a disease or injury in
service (medical evidence or, in some circumstances, lay evidence),
and of a nexus between the in-service injury or disease and the
current disability (medical evidence). Caluza v. Brown, 7 Vet.App.
498 (1995).

The veteran's service medical records show that he was treated for
a suicide gesture prior to going to Vietnam and was diagnosed as
having an emotionally unstable personality. A psychiatric
consultation following his return from Vietnam in March

- 12 -

1969 reveals a diagnosis of inadequate personality. Post-service
medical records consistently show a diagnosis of an antisocial
personality disorder. A personality disorder is not a disability
for VA compensation purposes and may not be service connected. 38
C.F.R. 3.303(c). The veteran also has a long-standing history of
alcohol and drug abuse, but such are willful misconduct conditions
which may not be service connected. 38 U.S.C.A. 105, 1110; 38
C.F.R. 3.301; Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board recognizes that the veteran has been diagnosed as having
an impulse disorder, fictitious disorder, anxiety and dementia. The
veteran's service medical records are negative for a diagnosed
psychiatric disorder and there is no medical evidence which relates
any of these disorders to service. In fact, the veteran's dementia
has been related to his past history of polysubstance abuse and
related head trauma. The veteran's assertion that he has a
psychiatric disorder other than PTSD which is due to service is
insufficient in establishing a causal link between service and any
current psychiatric problems. As a lay person, the veteran lacks
the capability to offer opinions regarding medical diagnosis or
causation. The Court has held that if the determinative issue
involves medical causation or a medical diagnosis, competent
medical evidence is required. Grottveit v. Brown, 5 Vet.App. 91
(1993). In the absence of medical evidence of a nexus between
service and a current psychiatric disorder other than PTSD, the
Board must find that he has not submitted a well grounded claim of
service connection.

13 - 

ORDER 

Service connection for a psychiatric disorder, to include PTSD, is
denied.

N. R. ROBIN
Member, Board of Veterans' Appeals

L. W. TOBIN 
Member, Board of Veterans' Appeals   

J.E. DAY
Member, Board of Veterans' Appeals


14 -


95 Decision Citation: BVA 95-01057
 Y95 
 
DOCKET NO.  91-16 602     )       DATE
          )
          )

On appeal from the decision of the
Department of Veterans Affairs Regional Office in Hartford,
Connecticut

THE ISSUES

1.  Whether new and material evidence has been submitted to
reopen the veteran's claim for service connection for a back
disorder.

2.  Entitlement to service connection for an acquired psychiatric
disorder, to include post-traumatic stress disorder.

REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Paul J. Somelofske, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to June 1969.
He is represented in this appeal by The American Legion.

This matter came before the Board of Veterans' Appeals (the
Board) on appeal from an April 1989 rating decision of the
Department of Veterans Affairs (VA), Hartford, Connecticut,
Regional Office (RO) that denied service connection for a back
disorder on the basis that new and material evidence had not been
submitted to reopen the veteran's claim, and denied service
connection for an acquired psychiatric disorder, to include post-
traumatic stress disorder.

This case was previously before the Board and was remanded to the
RO in July 1991.  At that time, the veteran was represented by
Disabled American Veterans.  In April 1993, the veteran submitted
VA Form 21-21, Appointment of Veterans Service Organization as
Claimant's Representative, appointing The American Legion as his
authorized representative.  Subsequently, in May 1994, the
veteran submitted an additional VA Form 21-21 appointing Disabled
American Veterans as his authorized representative.  In August
1994, the veteran was informed that he was previously notified in
a letter dated March 29, 1991, that he had ninety days from the
date of that letter to appoint a representative in his appeal to
the Board, and that he did not respond.  Pursuant to 38 C.F.R.
§ 20.1304, the Board informed the veteran that his request to
change representatives could not be honored, yet invited him to
submit a written motion for representation and show cause as to
why he did not make such request during the specified ninety day
period.  The veteran did not submit such a motion.  The Board
recognizes The American Legion as the veteran's authorized
representative.

CONTENTIONS OF APPELLANT ON APPEAL

The veteran and his representative contend, in essence, that the
RO committed error by not finding that new and material evidence
had been submitted to reopen the veteran's claim for service
connection for a back disorder and, in turn, by not granting
service connection.  The veteran states that he injured his back
in service and that it has been bothering him ever since.  It is
asserted that the evidence of record is sufficient to reopen the
veteran's claim and establish service connection for a back
disorder.  The veteran and his representative also contend that
the RO committed error by not granting service connection for
post-traumatic stress disorder.  The veteran maintains that he
has nightmares, flashbacks and cannot sleep due to his
experiences in Vietnam.  His representative asserts that the
evidence of record strongly supports the fact that the veteran
saw combat in service and this, along with diagnoses of post-
traumatic stress disorder of record, warrants a finding of
service connection.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A.
§ 7104 (West 1991), has reviewed and considered all of the
evidence and material of record in the veteran's claims file.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that new and material evidence has not been submitted to
reopen the veteran's claim for service connection for a back
disorder, and that the preponderance of the evidence is against
the veteran's claim for service connection for an acquired
psychiatric disorder, to include post-traumatic stress disorder.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition
of the veteran's appeal has been obtained by the RO.

2.  The veteran was denied service connection for a back disorder
in a rating decision dated in June 1970; he did not timely appeal
that decision following notification.

3.  Evidence submitted in support of the veteran's September 1988
application to reopen his claim for service connection for a back
disorder reveals only that the veteran reported having hurt his
back in service; this evidence is cumulative  to that previously
considered and does not raise a reasonable possibility of
altering the outcome when considered in light of all the evidence
of record.

4.  The evidence of record does not establish that the veteran
had combat experience.  There are no verified stressors of record
and early diagnoses of post-traumatic stress disorder were based
on history reported by the veteran.

5.  The veteran does not have a psychiatric disability that was
present in service or can be related to his period of active
duty.

CONCLUSIONS OF LAW

1.  The June 1970 rating decision denying service connection for
a back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38
C.F.R. § 3.104(a), 20.302(a) (1993).

2.  There is no new and material evidence to reopen the veteran's
claim for service connection for a back disorder.  38 U.S.C.A.
§§ 5107(a), 5108 (West 1991); 38 C.F.R. § 3.156(a) (1993).

3.  An acquired psychiatric disorder, including post-traumatic
stress disorder, was neither incurred in, nor aggravated by,
active service.  38 U.S.C.A. §§ 1110, 5107(a) (1991); 38 C.F.R.
§ 3.303(d) (1993).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has carefully considered the evidence compiled by and
on behalf of the veteran.  It has been determined that the
veteran's claims are well-grounded within the meaning of
38 U.S.C.A. § 5107(a).  That is, the veteran has presented claims
that are plausible.  This case was previously before the Board
and was remanded to the RO in April 1993 in order to secure
military and personnel records pertinent to the veteran's
service, to ascertain detailed information from the veteran
regarding his service in Vietnam, to have such information
verified by the United States Army and Joint Services
Environmental Support Group (ESG), and to afford the veteran a VA
psychiatric examination.  Records of the veteran's service were
obtained by the RO in January 1992 and have been associated with
the claims folder.  In February 1992, the veteran submitted a
statement containing information regarding his service in
Vietnam, to include a summary of stressful events.  In June 1992,
the veteran's records of service, as well as his statement, were
forwarded to Department of Navy, Headquarters, United States
Marine Corps, to verify the reported evidence.  In their reply,
dated in June 1992, it was indicated that the information
provided by the veteran was insufficient for the purpose of
conducting any meaningful research on his behalf.  Subsequently,
the veteran was afforded a VA psychiatric examination in April
1992.  The Board is satisfied that all relevant facts have been
adequately developed to the extent possible; no further
assistance to the veteran in developing the facts pertinent to
his claims is required to comply with the duty to assist the
veteran as mandated by 38 U.S.C.A. § 5107(a).

Whether new and material evidence has been submitted to reopen
the veteran's claim for service connection for a back disorder.

The veteran's enlistment examination report, dated in November
1967, reveals no complaints or findings pertaining to the
veteran's back.  In June 1968, the veteran sought treatment for
back pain in the sacral area that he indicated he had had since
1961, prior to service.  He stated that he fell off a toboggan in
1961 and was put to bed for three weeks.  He reported having had
treatment prior to service for back pain, but could not recall
any specifics.  On examination, range of motion was within normal
limits; no spasm was evident.  X-rays were negative.  The
impression was lumbosacral sprain/strain.  An October 1968
treatment record indicates that the veteran was thrown off a
truck, injuring his head and right shoulder; no complaints or
findings pertaining to the back were noted.  In March 1969, the
veteran sought treatment for intermittent back pain which, he
stated, was secondary to a history of back trouble following an
automobile accident in 1968; physical examination revealed mild
back strain and normal neurological findings.  The diagnosis was
low back syndrome, possibly herniated nucleus pulposus.  Later in
March 1969, the veteran was hospitalized for low back discomfort
which, he stated, dated back to 1961; the admitting diagnosis was
herniated nucleus pulposus.  Physical examination revealed some
tenderness over the lumbosacral area with full range of motion of
the lumbar spine.  The deep tendon reflexes, gross motor power,
and sensation of the lower extremities were normal.  X-rays of
the spine were negative.  The veteran was treated with bed rest
and flexion exercises.  An April 1969 treatment record indicates
that the veteran complained that his back continued to bother
him; he requested that he be restricted to limited duty since he
feared his symptoms would recur and he would again be
hospitalized.  The discharge diagnosis was chronic lumbar strain.
The veteran's discharge examination report, dated in June 1969,
reveals no complaints or findings pertaining to the veteran's
back.

A VA examination report, dated in May 1970, shows that the
veteran complained of low back pain to which he attributed to the
lifting of heavy ammunition, but could not recall a specific
episode of back strain.  Examination revealed no spasm of the
muscles in the back; the veteran's posture was only fair, with
accentuation of the lumbar curve.  No limitation of motion of the
back was noted; X-rays of the spine were negative.  The diagnosis
was low back pain; the examiner opined that given the history,
complaints and physical findings, the complaints are out of
proportion with the physical findings.

In a rating decision dated in June 1970, the veteran was denied
service connection for a back condition on the basis that the
evidence of record failed to show that a back disorder was
incurred in or aggravated by active service.  He was notified of
this decision in a letter dated in July 1970.

A notice of disagreement shall be filed within one year from the
date of mailing of notification of the initial review and
determination; otherwise, that determination will become final
and is not subject to revision on the same factual basis.  The
date of the letter of notification will be considered the date of
mailing for purposes of determining whether a timely appeal has
been filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a),
20.302(a).  The veteran did not submit a notice of disagreement
with the June 1970 rating decision and it is final.  Id.

In an August 1986 rating decision, the RO denied reopening the
veteran's claim for service connection for a back disorder on the
basis that the veteran failed to submit new and material evidence
to reopen his claim.  The veteran was notified of this
determination in a letter dated later that month; he did not
submit a notice of disagreement with the August 1986 rating
decision.  This is not a final denial or disallowance of a claim.
McGinnis v. Brown, 4 Vet.App. 239 (1993); Glynn v. Brown,
6 Vet.App. 523 (1994).

If new and material evidence is presented or secured with respect
to a claim which has been disallowed, the Secretary shall reopen
the claim and review the former disposition of the claim.
38 U.S.C.A. § 5108.  "New and material evidence" means evidence
not previously submitted to agency decision makers which bears
directly and substantially upon the specific matter under
consideration, which is neither cumulative nor redundant, and
which by itself or in connection with evidence previously
assembled is so significant that it must be considered in order
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In order to justify reopening a claim for service connection on
the basis of new and material evidence, there must be a
reasonable possibility that the new evidence presented, when
viewed in the context of all the evidence, both old and new,
would change the outcome.  Colvin v. Derwinski, 1 Vet.App. 171
(1991).

In September 1988, the veteran requested that his claim for
service connection for a back disorder be reopened.  Evidence
presented by the veteran in support of his claim since the June
1970 final rating decision consists of a private hospitalization
report for a period of hospitalization in October and November
1984, a private hospitalization report for a period of
hospitalization from January to May 1985, an August 1986 VA
hospitalization report, and a copy of a transcript of the
veteran's testimony from his hearing at the RO in May 1990.

The private hospitalization report for a period of
hospitalization in October and November 1984 indicates that the
veteran was hospitalized pursuant to a court order.  By way of
history, the veteran reported that he suffered a back injury
while in Vietnam and was hospitalized for a period of time with
that injury.  Examination of the back was not performed; no
findings or diagnoses were reported.  The private hospitalization
report for a period of hospitalization from January to May 1985
indicates that the veteran complained of back pain and requested
"limited activities"; no findings or diagnoses were reported.
The August 1986 VA hospitalization report shows that the veteran
reported having injured his back in service and that his back
occasionally stiffens on bending or rising.  Physical examination
revealed the back to be straight, supple and strong; straight leg
raising was within normal limits.  No findings or diagnoses were
reported.  The transcript of the veteran's testimony from his May
1990 hearing indicates that the veteran testified that he hurt
his back in service.  When further information was sought, the
veteran was either vague or non-responsive.

The reports of hospitalization in October and November 1984 and
January to May 1985, the August 1986 VA hospitalization report,
and the copy of the transcript of the veteran's testimony from
his May 1990 hearing are all new evidence to the extent that they
were not on file at the time of the original denial of service
connection for a back disorder in June 1970.  The October-
November 1984 private hospitalization report, however, only
contains a notation that the veteran injured his back in service.
No findings pertaining to the back were reported and no
relationship between any current symptomatology and the veteran's
service, other than the veteran's assertion that he injured his
back in service, was established.  The private hospitalization
report for a period of hospitalization from January to May 1985,
and the August 1986 VA hospitalization report show that the
veteran indicated that he injured his back in service.  No
pertinent findings relating to the back were reported and no
relationship between any current symptomatology and the veteran's
service was established.  Lastly, the transcript of the veteran's
testimony from his May 1990 hearing only indicates that the
veteran injured his back in service.  The fact that the veteran
had back trouble in service was already noted at the time of the
original denial of service connection in June 1970.  To this
extent, the newly considered evidence is cumulative to that
previously considered.  The newly considered evidence does not
tend to establish that the veteran has a back disability and does
not raise a reasonable possibility that a back disorder was
incurred in service or is related to service.  Accordingly, the
private hospitalization report for a period of hospitalization in
October and November 1984, the private hospitalization report for
a period of hospitalization from January to May 1985, the August
1986 VA hospitalization report, and the transcript of the
veteran's testimony from his May 1990 hearing are not material
evidence sufficient to reopen the veteran's claim for service
connection for a back disorder.  38 U.S.C.A. §5108; 38 C.F.R.
§ 3.156(a); Colvin v. Derwinski, 1 Vet.App. 171 (1991).

Service connection for an acquired psychiatric disorder, to
include
post-traumatic stress disorder

The veteran's enlistment examination report, dated in November
1967, reveals no complaints or findings pertaining to a
psychiatric disorder or the veteran's mental status.  A June 1968
treatment record indicates that the veteran was hospitalized
after taking an overdose of thirty-six aspirin.  Physical and
neurological examinations were within normal limits; mental
status examination revealed an alert, oriented and cooperative
man who exhibited an exceedingly hostile attitude and manner,
although using appropriate military courtesies.  There were no
indications of illusions, hallucinations or delusions, nor were
there any findings of depersonalization or feelings of unreality.
His insight was severely limited and his judgment was at times
impulsive.  His mentality, fund of information, intellect and
memory were all good.  It was noted that he tended to use denial
to an extreme degree, and place much of the responsibility for
his behavior on his environment or others.  The veteran reported
a past history of having been expelled from the eleventh grade
after he "stuck a teacher's head down the toilet bowl," and
having been involved in numerous fights and some run-ins with the
law.  The diagnostic impression was emotionally unstable
personality, moderate, manifested by history of aggressive
behavior, inability to cooperate with rules and regulations in an
easy manner, tendency to have difficulty with authority figures,
and extreme use of denial as a defense mechanism.  His impairment
was noted to be mild; he was discharged to duty, fit for same.

In March 1969, the veteran was seen in a neuropsychiatric clinic
for complaints of nightmares since returning from Vietnam.  He
reported a history of two psychiatric consultations; one as an
adolescent where he feared he might die, and the other in service
when he took an overdose of pills.  He indicated that the
overdose was not a suicide attempt, but a response to anger at
having been "chewed out" by a gunnery sergeant.  He stated that
he was currently happy, pleased at the prospect of leaving the
Marines in the spring, and possibly returning to Vietnam for
higher pay as a civilian worker.  In addition, he reported
repeated trouble as an adolescent with fighting, and that he was
arrested many times and put in jail on several occasions.  Mental
status examination revealed a cooperative man, who was oriented
to time, person and place.  He did not express or exhibit
hallucinations, delusions, bizarre or paranoid thoughts; his
speech was logical, appropriate and goal-directed.  He did not
express or exhibit suicidal or homicidal intentions.  His
sensorium was clear, his mood showed no depression, his anxiety
level was not particularly elevated, and he exhibited no startle
reaction.  The examiner's impression was inadequate personality;
he opined that the veteran showed some very mild symptoms of
having been in a combat zone which are in no way incapacitating.
No psychiatric contraindications of the veteran completing his
tour were evident.  The veteran was again seen in a
neuropsychiatric clinic in April 1969.  At that time, his only
complaint pertained to his back.  Again, there were no
psychiatric contraindications to return to full duty.  The
veteran's discharge examination report, dated in June 1969,
reveals no complaints or findings pertaining to a psychiatric
disorder; the psychiatric evaluation was normal.

On VA examination in May 1970, no psychiatric disease was present
and no personality disorder was noted.  A private hospitalization
report for a period of hospitalization in October and November
1984 indicates that the veteran was hospitalized pursuant to a
court order.  Upon admission, the veteran reported a history of
alcohol abuse and mixed substance abuse.  He indicated having had
auditory and visual hallucinations.  Initial mental status
examination revealed the veteran to be cooperative, with coherent
and relevant speech.  There was no evidence of florid psychotic
symptoms, nor were looseness of associations or tangentiality
noted.  Circumstantiality was questionable.  The veteran denied
suicidal or homicidal ideations; he denied having perceptual
hallucinations, but admitted to having had auditory
hallucinations in the past.  He was oriented in time, person and
place; his memory was fairly good.  His mood was blunted, his
affect was constricted, his insight was poor, and his judgment
was very impaired.  The provisional diagnosis was atypical
psychosis.  Further psychiatric assessment revealed the veteran
admitted to visual and auditory hallucination.  No loosening of
associations or flights of ideas were noted.  He again denied
suicidal and homicidal ideations.  The veteran was oriented times
two; his memory was impaired.  He had a slightly depressed mood
with labile affect; his judgment and insight was poor.  The
diagnosis was changed to atypical or mixed organic mental
disorder, with features of organic hallucinosis and dementia,
secondary to alcohol and substance abuse; alcohol abuse,
unspecified; other, mixed or unspecified substance abuse,
unspecified; and antisocial personality disorder.  Further
psychiatric evaluation during the course of hospitalization
revealed that, after testing, the veteran had an IQ of 83, which
placed him in the low range of functioning.  His memory was noted
to be impaired.  It was reported that he adopted a long-term
stance of aloofness from others, probably because of his feelings
of inferiority.  It was noted that the veteran had one year of
combat in Vietnam; he reported recurrent combat dreams, intrusive
recollections, a numbed responsiveness and reduced involvement
with his environment, constricted affect, isolation, depression,
hyperalertness, memory impairment, difficulty concentrating, and
avoidance of activities that arouse recollections of combat
situations.  The diagnosis was changed to post-traumatic stress
disorder, chronic, principal diagnosis; mixed substance abuse in
remission due to incarceration; and antisocial personality
disorder.

A private hospitalization report for a period of hospitalization
from January to May 1985 indicates that the veteran was committed
after a court conviction and having been found to be drug
dependent.  By way of history, the veteran reported drug use and
alcohol abuse while in service.  He indicated a history of
trouble with the law, having been arrested, convicted and jailed.
Neuropsychological evaluation during the course of
hospitalization revealed the veteran to be cooperative, with
coherent speech, and with no signs of disordered thinking
present.  Neuropsychological testing revealed that the veteran
met the criteria for brain damage, with significant deficits
noted in the right sensorimotor and right temporal areas, as well
as deficits noted in the left sensorimotor and left parietal-
occipital areas.  The functions of visual and complex memory,
relational concepts, stereognosis, simple tactile sensation,
general verbal intelligence, kinesthesis-based movement and
logical grammatical relationships were affected.  The discharge
summary report indicated diagnoses of cocaine abuse, unspecified;
alcohol abuse, episodic; and post-traumatic stress disorder,
chronic, by history.  It was noted that the veteran's condition
on discharge improved, yet the prognosis was poor.

A VA hospitalization report for a period of hospitalization in
June 1986, indicates that the veteran sought treatment for post-
traumatic stress disorder.  The veteran reported that he was
depressed, had adjustment problems, an inability to relate to
others, insomnia, flashbacks, work problems and alcohol
dependence.  It was noted that the veteran had a breathalyzer
value of 1.29 on admission; he said he would refer himself to the
detoxification and alcohol treatment program.  The diagnoses
included post-traumatic stress disorder, alcohol dependence, and
polysubstance abuse.

A VA hospitalization report for a period of hospitalization in
August 1986, indicates no notations pertaining to mental status
examination.  The diagnoses were antisocial personality disorder
and post-traumatic stress disorder; the impression of the
examiner included alcohol abuse and polysubstance abuse.

VA outpatient treatment records for the period of March 1988
through June 1988, reveal that the veteran participated in an
alcohol and drug dependence treatment program.

In May 1990, the veteran testified at a hearing at the RO.  A VA
psychiatric examination was scheduled for June 1990; the veteran
failed to report for the examination.

A VA psychiatric examination was rescheduled for November 1990.
The November 1990 examination report indicates that the veteran
was examined for a claim of post-traumatic stress disorder.  It
was noted, however, that the veteran arrived for the examination
in an apparently intoxicated state with alcohol on his breath.
He was noted to be behaving inappropriately, smiling and laughing
at times, alternating with appearing very paranoid and appearing
to be suffering from visual and auditory hallucinations.  The
veteran was noted to be unable to complete the examination due to
his acute mental status.  It was noted, however, that the veteran
appeared to have looseness of associations and an inability to
follow coherent conversation.  He was referred to the Emergency
department for a medical examination to rule out intoxication or
other organic difficulty.  The diagnoses were acute alcohol
intoxication, rule out polysubstance abuse, rule out organic
mental disorder.

A VA psychiatric examination was scheduled for November 1991;
prior to the date of the examination, the veteran notified the
Compensation and Rating Board that he would not be able to appear
for the scheduled examination due to his incarceration.  A VA
psychiatric examination was rescheduled for April 1992.  The
April 1992 examination report indicates that, on examination, the
veteran was unable to give coherent answers to any of the
questions asked of him, and seemed unaware of his confused state.
His face was noted to be flush and he indicated that he had drunk
a quart of beer before coming to the examination.  The examiner
noted that there was no adequate vocational or social history in
the claims file; it was believed that the veteran had been a
construction worker, but there was no record of employment since
1971.  When he was called for the examination, he was found to be
smoking in the Women's Rest Room; it was noted that he kept
reaching inside his jacket, as if he was feeling for a weapon.
He indicated that he had recently been in jail for carrying a
weapon without a permit.  The veteran gave no direct answers to
questions and showed loose associations.  He admitted to hearing
voices which told him to "get them before they get you."  He was
noted to be suspicious.  The examiner indicated that he was
unable to complete the post-traumatic stress disorder form due to
the veteran's inability or unwillingness to provide answers to
questions.  It was noted that the veteran was not currently
taking medication.  The examiner opined that it was not possible
to make a diagnosis other than acute alcoholic intoxication
because of lack of information.

Records of service were obtained by the RO in January 1992; they
indicate that the veteran apparently participated in a counter-
insurgency operations in the Republic of Vietnam, as well as
other operations.  There is no verification that he participated
in combat.

In February 1992, the veteran submitted a statement containing
information regarding his service in Vietnam, to include a
summary of what he believed to be stressful events.  He spoke of
being fired upon by the enemy, killing one of "our own," seeing a
helicopter shot down and burn, and an explosion of live
ammunition rounds.

In June 1992, the veteran's records of service, as well as his
statement, were forwarded to Department of Navy, Headquarters,
United States Marine Corps, to verify the reported evidence.  In
their reply, dated in June 1992, it was indicated that the
information provided by the veteran was insufficient for the
purpose of conducting any meaningful research on his behalf.

Another VA psychiatric examination was rescheduled for October
1992; the veteran failed to report for the examination.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by wartime service.
38 U.S.C.A. § 1110.  Service connection may also be granted for
any disease diagnosed after discharge when all the evidence,
including that pertinent to service, establishes that the disease
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for post-traumatic stress disorder requires
medical evidence establishing a clear diagnosis of the condition,
credible supporting evidence that the claimed inservice stressor
actually occurred, and a link, established by medical evidence,
between current symptomatology and the claimed inservice
stressor.  If the claimed stressor is related to combat, service
department evidence that the veteran engaged in combat or that
the veteran was awarded the Purple Heart Medal, Combat
Infantryman Badge, or similar combat citation will be accepted,
in the absence of evidence to the contrary, as conclusive
evidence of the claimed inservice stressor.  38 C.F.R. § 3.304(f)
(1993).

In the case of Zarycki v. Brown, 6 Vet.App. 91 (1993), the Court
of Veterans Appeals (the Court) held that, should the occurrence
of a stressful episode be established, it must also be determined
whether the claimed stressful event was of sufficient gravity to
support a diagnosis of post-traumatic stress disorder as required
in the American Psychiatric Association's Diagnostic and
Statistical Manual of Mental Disorders, (3d ed., revised 1987)
(DSM-III-R).  The stressor required to support a valid diagnosis
of post-traumatic stress disorder requires an event during
service "that is outside the range of usual human experience and
that would be markedly distressing to almost anyone," such as
experiencing an immediate threat to one's life or witnessing
another person being seriously injured or killed.  DSM-III-R
stresses that mere service in a combat zone, solely in and of
itself, does not adequately support a diagnosis of post-traumatic
stress disorder.  The stressor required to support a valid
diagnosis of post-traumatic stress disorder requires an event
during service "that is outside the range of usual human
experience and that would be markedly distressing to almost
anyone," such as experiencing an immediate threat to one's life
or witnessing another person being seriously injured or killed.

The veteran's service medical records note that the veteran took
an overdose of aspirin on one occasion in service.  While
diagnoses of unstable personality and inadequate personality were
given in service, the veteran's separation examination report in
June 1969 reveals no findings of a psychiatric disease.  There
was a vague reference to nightmares since returning from Vietnam,
but the veteran indicated a willingness to return to Vietnam in a
civilian capacity.  In addition, on VA examination in May 1970,
no psychiatric disease or personality disorders were noted.
Initially, the only post service diagnosis was antisocial
personality disorder; no diagnoses of an acquired psychiatric
disorder were given.  The clinical evidence does reveal that the
veteran was hospitalized on several occasions for alcohol
dependence and polysubstance abuse, and that the veteran did meet
the criteria for brain damage.  However, there is no convincing
evidence that the veteran has an acquired psychiatric disability
that can be related to his period of active duty.
Accordingly, service connection for an acquired psychiatric
disorder is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R.
§ 3.303(d).

With regard to post-traumatic stress disorder, the veteran
contends that he is a combat veteran.  While his service
administrative records and service medical records indicate that
the veteran was trained for combat situations and that he was
stationed in combat zones, it has not been demonstrated that the
veteran had actually engaged in combat.  When asked to provide
information pertaining to specific stressor events, the veteran
was vague with regard to names, places and dates.  It is noted
that United States Marine Corps had access to the veteran's
service administrative records and his statement regarding
specific stressor events and, still, combat experience could not
be verified.  While the RO has indicated that the veteran was not
awarded the Combat Action Ribbon or its equivalent, the
representative has pointed out that this award was not created
until February 1969.  It is argued that the veteran's military
occupational speciality of mortar man was combat in nature.
However, there is nothing in his administrative records and no
indication from the Department of the Navy that has confirmed his
participation in combat as opposed to his having been present in
a combat zone.  It is not readily apparent from the evidence of
record that the veteran would have qualified for a Combat Action
Ribbon based on his military occupational specialty or his
involvement in service operations.  Accordingly, the Board
concludes that the veteran did not engage in combat while in
Vietnam.

Early diagnoses of post-traumatic stress disorder in 1984, 1985
and 1986, have been noted.  In 1984, the veteran reported having
combat dreams.  He did not report any stressors; his memory,
however, was noted to be impaired.  The diagnosis of post-
traumatic stress disorder was made, therefore, based on history
reported by the veteran, without verification of any stressors.
The 1985 diagnosis of post-traumatic stress disorder was by
history only and there was no description of pertinent symptoms
or stressors reexperienced by the veteran; it was noted at this
time that the veteran met the criteria for brain damage.
Likewise, the 1986 diagnosis of
post-traumatic stress disorder was based on history reported by
the veteran, without verification of any stressors and without
the reporting of any pertinent symptomatology, other than
flashbacks of unspecified events.  More recently,
post-traumatic stress disorder was not diagnosed on VA
examinations in November 1990 and April 1992.  While it is noted
that the veteran was intoxicated when he appeared for these
examination, he failed to report for an examination that was
rescheduled in October 1992.  The Board concludes that it has met
its duty to assist the veteran in the development of his claim
and that another examination, at this time, would be of limited
usefulness.  The duty to assist is not always a one-way street,
nor is it a blind alley; the veteran's failure to appear for
examinations that are rescheduled and his failure to appear for
examinations in a sober state are noted.  Wood v. Derwinski,
1 Vet.App. 190 (1991); Olson v. Principi, 3 Vet.App. 480 (1992).

It has not been demonstrated by convincing evidence that the
veteran actually participated in combat as opposed to having been
physically present in combat zones.  In addition, the veteran has
not asserted any specific stressors, nor have any stressors been
verified.  While diagnoses of post-traumatic stress disorder are
of record, such diagnoses are based on history provided by the
veteran.  There is no diagnosis of post-traumatic stress disorder
supported by pertinent clinical findings of reexperienced
stressors.  With regard to his assertion of combat experience and
stressful events in service, the veteran has not been shown to be
a reliable historian and such diagnoses are suspect.  Recent
examinations have not established a diagnosis of post-traumatic
stress disorder and it has been shown that the veteran is either
unable or unwilling to be examined properly.  It does not appear
that a diagnosis of post-traumatic stress disorder can be
confirmed.  The clinical evidence shows diagnoses of alcohol
dependence and polysubstance abuse; it has also been shown that
there may be an organic component to any psychological problems
the veteran might have.  Accordingly, service connection for
post-traumatic stress disorder is not warranted.  38 U.S.C.A.
§ 1110; 38 C.F.R. § 3.303(d)(f).

ORDER

The veteran's claim to reopen his claim for service connection
for a back disorder is denied.

Service connection for an acquired psychiatric disorder, to
include post-traumatic stress disorder, is denied.

          THOMAS J. DANNAHER
          Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, ___
(1994), permits a proceeding instituted before the Board to be
assigned to an individual member of the Board for a
determination.  This proceeding has been assigned to an
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West
1991), a decision of the Board of Veterans' Appeals granting less
than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988.  Veterans' Judicial
Review Act, Pub. L. No. 100-687, § 402 (1988).  The date which
appears on the face of this decision constitutes the date of
mailing and the copy of this decision which you have received is
your notice of the action taken on your appeal by the Board of
Veterans' Appeals.

